Title: To Thomas Jefferson from Henry Dearborn, 12 April 1804
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            Washington April 12th. 1804
          
          The Agent of the Chocktaw factory has requested instructions on a subject of so delicate a nature as to require your opinnion, as to what steps ought to be taken. I have stated the subject fully to Mr. Madison and he advises me to write to you.—it appears that the Commandant of Mobile has introduced a practice of demanding a duty of 12½ persent on all exports from the Territory of the United States bordering on the waters of the Mobile, and it is presumed that a like duty will be demanded on the peltry & furs to be remitted from our factory on the Tombigby.—the Agent wishes to be instructed whether the property of the United States is to be subjected to a duty or not by the Spanish Government at Mobile, or what steps will be proper for him to take, he has a considerable quantity of peltry & furs on hand which ought to be immediately sent to New-Orlians to be shiped for Philadelphia. would it be expedient for him to send a small quantity down the river by way of experiment, with directions not to pay any duties but to abandon the property if not allowed to pass free of duties, or return, or would it be proper for the Agent to make a personal application to the Commandant on the subject, for the purpose of ascertaining his intentions generally as to the navigation of the Mobile, and perticularly as relating to the passage of the public property of the United States. In the spring of 1803 Genl. Wilkinson had a conversation with the Govr. of Louisiana on the subject of the navagation of the Mobile and ask’d the Govr. whether there would be any objection on his part to the passage of a small armed vessel twice a year up & down the mobile for the purpose of conveying stores & goods to our Garrison & factory up that river, the Govr. observed that he had not authority for granting such permission and could not do it without instruction from Spain, but observed there would be no objection to the passage of our stores & goods up the river in common boats or shallops. It was presumed of course that there would be no objection to the passage of our peltries & furs from the factory down the river, and I conceive it possible that the public property will be permitted to pass free of duties, but it would be imprudent to risk a large quantity before the intention of the Spanish Officer shall be ascertained.
          with sentiments of respectfull consideration I am Sir Your Obedt. Servt.
          
            H. Dearborn 
          
        